Upon consideration of the petition herein, it is ordered:
(1) That the following sentence in the opinion: "The contractors then abandoned the work, claiming that further performance had been prevented by the Gulf Refining Company," be deleted, and that the following sentence be substituted therefore: "The Gulf Refining Company claim that the contractors then abandoned the work; the contractors claim that further performance had been prevented by the Gulf Refining Company." *Page 186 
(2) That the following paragraph in the opinion: "The Gulf Refining Company then had the right to complete the work itself and charge the cost to the contractors in a settlement with them. As matters stood then the Gulf Refining Company had the right to sue the contractors for breach of contract and the contractors had the same right to sue the Gulf Refining Company, the issue in either case depending upon the respective claims of breach of contract," be deleted and that the following be substituted therefor: "The Gulf Refining Company contend that it then had the right to complete the work and charge the cost to the contractors in a settlement with them. If its contention be correct, as matters stood then the Gulf Refining Company had the right to sue the contractors for breach of contract and the contractors had the same right to sue the Gulf Refining Company, the issue in either case depending upon the respective claims of breach of contract."
With these corrections, the petition for rehearing is dismissed.
MR. CHIEF JUSTICE BLEASE and MESSRS. JUSTICE COTHRAN, STABLER, and CARTER concur.